DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 08/09/2018.  As directed by the amendment claims 14 and 15 are amended. Claims 1-15 are currently pending.
Response to Arguments
Applicant's arguments filed on 08/09/2018 with respect to 35 U.S.C. §112(f) interpretation of claim(s) 11-15 have been fully considered. Applicant agreed with the referenced portions cited by the Examiner, which support the structural features of the claimed limitation.       
Applicant's arguments filed on 08/09/2018 with respect to 35 U.S.C. §103 rejection of claim(s) has/have been fully considered. Applicant stated on (Pg.7) of the arguments filed, the publication (US 2010/0138379 A1) by Mott, et al. does not describe sensors "conveying information related to light exposure of the subject" or "light exposure parameters" as those terms are used in the specification or in claims. Applicant cited (¶:[0058] & [0089]) from Mott’s publication to prove that the sensor (120) is actually used for measuring physiological responses by the human subject, and nothing in that publication states, explicitly or implicitly, that any of the sensors operate to measure information related to an amount of light exposure of the subject.

Applicant further argues, the processors disclosed in the publication do not determine light exposure parameters based on the sensors generated output signal or determine a current circadian phase of the subject based on those light exposure parameters, that argument is also not persuasive since Mott discloses: a computer or a processor is configured to estimate the circadian phase of an individual based on the light exposure and predicting the impact of light exposure on the circadian parameters of an individual, as recited in (¶:[0055], [0063]), and (¶:[0141-0142] further recites the processor is receives input from light sensor and physiological sensor for performing the circadian phase estimation); 
With that the Examiner finds the arguments are not persuasive, as such the current rejection will be maintained. 
Double Patenting
Claims 11-15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following table shows the comparison between the claims:
1. (Previously Presented) A system to predict circadian phase of a subject, the system comprising: 
one or more sensors configured to generate output signals conveying information related to an amount of light exposure of the subject; and 
one or more physical processors configured to: determine
one or more light exposure parameters based on the generated output signal; 
determine a current circadian phase of the subject based on the one or more light exposure parameters; 
predict future light exposure for a first future period based on the generated output signals for a preceding period; 
and predict a future circadian phase based on the current circadian phase and the predicted future light exposure.
11. (Previously Presented) A system configured to predict circadian phase of a subject, the system comprising: 
means for                                   generating output signals conveying information related to an amount of light exposure of the subject; 
means for determining 
one or more light exposure parameters based on the generated output signal; 
means determining a current circadian phase of the subject based on the one or more light exposure parameters; 
means for predicting future light exposure for a first future period based on the generated output signals for a preceding period; 
and means for predicting a future circadian phase based on the current circadian phase and the predicted future light exposure.
2. (Original) The system of claim 1, wherein the current circadian phase is determined based on a determination of timing of a minimum core body temperature.
12. (Original) The system of claim 11, wherein operation of the means for determining the current circadian phase is based on a determination of a timing of a minimum core body temperature.
3. (Original) The system of claim 1, wherein the current circadian phase is determined based on a determination of a dim-light melatonin onset (DLMO).
13. (Original) The system of claim 11, wherein operation of the means for determining the current circadian phase is based on a determination of a dim-light melatonin onset (DLMO).
4. (Original) The system of claim 1, wherein the preceding period is selected between about 24 hours and about 28 days.
14. (Currently Amended) The system of claim 11, further comprising: means for selecting the preceding period, wherein the selected period is between about 24 hours and about 28 days.
5. (Original) The system of claim 4, wherein the preceding period is selected from a set of options, wherein the one or more physical processors are further configured to determine, per day of the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2010/0138379 A1) by MOTT et al. in view of the publication/patent (US 2012/0296400 A1) by Bierman et al..
Regarding claims 1, 6 and 11 MOTT discloses: A system to predict circadian phase of a subject (Abstract),
the system comprising one or more sensors configured to generate output signals conveying information related to light exposure of the subject (¶:[0057] recites, the circadian state estimation system 100 uses light sensor input devices (not explicitly shown) which directly measure light through illumination sensor(s) which are located on the body of the subject), also (¶:[0141] embodied in a device mounted to a body of the subject comprise one or more of light sensor);
one or more physical processors configured to: determine one or more light exposure parameters based on the generated output signal determine a current circadian phase of the subject based on the one or more light exposure parameters (¶:[0055] recites a computer or a processor is configured to estimate the circadian phase of an individual based on the light exposure, and in ¶:[0063] recites, predicting the impact of light exposure on the circadian parameters of an individual), (¶:[0141-0142] also recites the processor is receives input from light sensor and physiological sensor for performing the circadian phase estimation);
 MOTT does not specifically disclose predict future light exposure for a first future period based on the generated output signals for a preceding period;  
and predict a future circadian phase based on the current circadian phase and the predicted future light exposure.
However Bierman discloses a method and system which determines a current circadian state of an user as well as potential future state of the user (Bierman, Abstract), wherein he teaches: the system determines potential future states of the user's circadian pacemaker are ascertained based on the user's current circadian pacemaker state and different respective potential future light exposure conditions (Bierman, ¶:[0022], [0035]). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance the capability of circadian phase prediction system of MOTT to estimate a future light exposure and circadian phase of an user from the present light exposure and circadian phase as taught by Bierman (¶:[0035]).
Regarding claims 2, 7 and 12 MOTT in view of Bierman teaches all the limitations of claims 1, 6 and 11 respectively, MOTT further discloses: the current circadian phase is determined based on a determination of timing of a minimum core body temperature (¶:[0067] recites the circadian phase is estimated based minimum core body temperature and its corresponding time).	
Regarding claims 3, 8 and 13 MOTT in view of Bierman teaches all the limitations of claims 1, 6 and 11 respectively, MOTT further discloses: the current circadian phase is determined based on a determination of a dim-light melatonin onset (DLMO) in (¶:[0011] recites: melatonin secretion is affected by exposure to ambient light and dim light conditions of the constant routine technique facilitate measurement of the Dim Light Melatonin Onset (DLMO) time).
Regarding claims 4, 9 and 14 MOTT in view of Bierman teaches all the limitations of claims 1, 6 and 11 respectively, MOTT discloses the method uses preceding period selected between 24 hours (¶:[0073] recites prediction is done for every 24 hours; ¶:[0078-0079] further recites prediction equation using 24 hour period),
MOTT does not specifically mention the maximum duration of the period is about 28 days however discloses (¶:[0129] the prediction is calculate over a period of 21 days), Applicant did not disclose any criticality of using a duration of 28 days rather recited in ¶:[0039] of the current disclosure : "the prediction may be based on the preceding 48 hours, 72 hours, 168 hours, 14 days, 21, days, 28 days, and/or another suitable number of hours or days”, and it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to experiment with different length of prediction period such as 14, 21, 28 days.
Regarding claims 5, 10 and 15 MOTT in view of Bierman teaches all the limitations of claims 4, 9 and 14 respectively. 
the preceding period is selected from a set of options, wherein the one or more physical processors are further configured to determine, per day of the week as the first future period, which preceding period from the set of options most accurately predicted future light exposure, and wherein the preceding period that is used to predict future light exposure is selected based on the day of the week (¶:[0047 - 0049] describes the prediction is calculated for future periods of per days of an week based on the light exposure or intensity of light). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of prediction circadian phase by MOTT to predict future circadian phase by day of the week by considering the light exposure of the subject under treatment as taught by Bierman (¶:[0047]).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792